Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 11, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142409 & (39)(40)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  CATHERINE ZADRZYNSKI,                                                                                     Mary Beth Kelly
           Plaintiff-Appellee,                                                                              Brian K. Zahra,
                                                                                                                       Justices
  v                                                                  SC: 142409
                                                                     COA: 287151
                                                                     Oakland CC: 2007-085763-NO
  GOLF SERVICES, L.L.C., a/k/a THE
  WYNDGATE, a/k/a WYNDGATE COUNTRY
  CLUB, a/k/a WYNDGATE GOLF & COUNTRY
  CLUB, and a/k/a GATE HOUSE GRILL,
              Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 9, 2010 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should now be reviewed by this Court. The motion for stay of
  proceedings is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   March 11, 2011               _________________________________________
         0308                                                                   Clerk